         Case: 1:19-cv-00089 Document #: 1 Filed: 01/04/19 Page 1 of 6 PageID #:1




                                 IN THE UNITED STATES DISTRICT COURT
                                     FOR THE NORTHERN DISTRICT OF
                                       ILLINOIS EASTERN DIVISION

CENTRAL STATES, SOUTHEAST AND                               )
SOUTHWEST AREAS PENSION FUND; and                           )
ARTHUR H. BUNTE, JR., as Trustee,                           )
                                                            )
                                     Plaintiffs,            )     Case No. 19-cv-00089
                                                            )
                     v.                                     )     Judge
                                                            )
JLO METAL PRODUCTS COMPANY,                                 )     Magistrate Judge
A Corporation, an Illinois corporation,                     )
                                                            )
                                                            )
                                     Defendant.             )


                                                   COMPLAINT

            Plaintiffs, Central States, Southeast and Southwest Areas Pension Fund and Arthur H.

 Bunte, Jr., one of the Pension Fund’s present trustees, allege as follows:

                                       JURISDICTION AND VENUE

            1.         This action is brought and maintained in accordance with the provisions of the

 Employee Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. § 1001 et seq., and

 is a suit to recover employer contributions owed to the Central States, Southeast and Southwest

 Areas Pension Fund (“Pension Fund”) by the Defendant in accordance with applicable collective

 bargaining, participation, and trust fund agreements.

            2.         This Court has jurisdiction over this action under section 502(e)(1) of ERISA, 29

 U.S.C. § 1132(e)(1).

            3.         Venue lies in this Court under section 502(e)(2) of ERISA, 29 U.S.C. §

 1132(e)(2), in that the Pension Fund is an “employee benefit plan” as that term is defined in

 ERISA and is administered at its principal place of business in Rosemont, Illinois. Venue is also



TM: 571787 / 18110011 / 1/4/19                        -1-
         Case: 1:19-cv-00089 Document #: 1 Filed: 01/04/19 Page 2 of 6 PageID #:2



 proper in this Court pursuant to the forum selection clause contained in the Pension Fund’s Trust

 Agreement which designates this district as the appropriate forum for lawsuits to collect unpaid

 contributions.

                                                  PARTIES

            4.         The Pension Fund is an employee benefit plan and trust, with its principal and

 exclusive office located at 9377 West Higgins Road in Rosemont, Illinois.

            5.         The Pension Fund is primarily funded by contributions remitted by multiple

 participating employers pursuant to negotiated collective bargaining agreements with local

 unions affiliated with the International Brotherhood of Teamsters (“IBT”) on behalf of

 employees of those same employers. All principal and income from such contributions and

 investments thereof is held and used for the exclusive purpose of providing pension benefits to

 participants and beneficiaries of the Pension Fund and paying the administrative expenses of the

 Pension Fund.

            6.         Plaintiff Arthur H. Bunte, Jr. is a trustee and “fiduciary” of the Pension Fund as

 that term is defined in ERISA. Pursuant to section 502(a)(3) of ERISA, 29 U.S.C. § 1132(a)(3),

 Arthur H. Bunte, Jr. is authorized to bring this action on behalf of the Pension Fund and its

 participants and beneficiaries in his capacity as a trustee and fiduciary.

            7.         Defendant JLO Metal Products Company, A Corporation (“JLO”) is a

 corporation organized under the laws of the State of Illinois. JLO is an “employer” and a “party-

 in-interest” as those terms are defined by sections 3(5) and 3(14)(C) of ERISA, 29 U.S.C. §§

 1002(5) and 1002(14)(C).




TM: 571787 / 18110011 / 1/4/19                        -2-
         Case: 1:19-cv-00089 Document #: 1 Filed: 01/04/19 Page 3 of 6 PageID #:3



                                     BACKGROUND INFORMATION

            8.         Local Union No. 781 (“Local 781”) of the IBT is a labor organization which

 represents, for the purpose of collective bargaining, certain employees of JLO and employees

 of other employers in industries affecting interstate commerce.

            9.         During all relevant times, JLO and Local 781 have been parties to a collective

 bargaining agreement pursuant to which JLO has been required to make contributions to the

 Pension Fund on behalf of certain of its covered employees.

            10.        JLO is also a party to a Participation Agreement which requires JLO to pay

 contributions to the Pension Fund on behalf of its covered employees.

            11.        JLO is bound by the terms of the Pension Fund Trust Agreement (the “Trust

 Agreement”) and all rules and regulations promulgated by the Trustees under said Trust

 Agreement.

            12.        Under the Trust Agreement, JLO was required to “remit continuing and prompt

 contributions to the [Pension Fund] as required by the applicable collective bargaining

 agreement . . .”

                       The Pension Fund’s Trust Agreement provides that:

          Non-payment by an Employer of any moneys due shall not relieve any other
          Employer from its obligation to make payment. In addition to any other remedies
          to which the parties may be entitled, an Employer shall be obligated to pay interest
          on any Employer Contributions due to the Trustees from the date when the payment
          was due to the date when the payment is made, together with all expenses of
          collection incurred by the Trustees, including, but not limited to, attorneys' fees and
          such fees for late payment as the Trustees determine and as permitted by law. The
          interest payable by an Employer with respect to past due Employer Contributions
          (other than withdrawal liability) prior to the entry of a judgment, shall be computed
          and charged to the Employer (a) at an annualized interest rate equal to two percent
          (2%) plus the prime interest rate established by JPMorgan Chase Bank, NA for the
          fifteenth (15th) day of the month for which the interest is charged, or (b) at an
          annualized interest rate of 7.5% (whichever is greater). . . Any judgment against an
          Employer for Employer Contributions owed to this Fund shall include the greater
          of (a) a doubling of the interest computed and charged in accordance with this
          section or (b) single interest computed and charged in accordance with this section

TM: 571787 / 18110011 / 1/4/19                       -3-
         Case: 1:19-cv-00089 Document #: 1 Filed: 01/04/19 Page 4 of 6 PageID #:4



          plus liquidated damages in the amount of 20% of the unpaid Employer
          Contributions. The interest rate after entry of a judgment against an Employer for
          Employer Contributions (other than withdrawal liability) shall be due from the date
          the judgment is entered until the date of payment, shall be computed and charged
          to the Employer on the entire judgment balance (a) at an annualized interest rate
          equal to two percent (2%) plus the prime interest rate established by JPMorgan
          Chase Bank, NA for the fifteenth (15th) day of the month for which the interest is
          charged, or (b) at an annualized interest rate of 7.5% (whichever is greater), and
          such interest shall be compounded annually. . . .

                                          STATUTORY AUTHORITY

            13.        Section 515 of ERISA , 29 U.S.C. § 1145, provides:

                       Every employer who is obligated to make contributions to a
                       multiemployer plan under the terms of the plan or under the terms
                       of a collectively bargained agreement shall, to the extent not
                       inconsistent with law, make such contributions in accordance
                       with the terms and conditions of such plan or such agreement.

            14.        Section 502(g)(2) of ERISA, 29 U.S.C. § 1132(g)(2) provides:

                       In any action under this subchapter by a fiduciary for or on behalf
                       of a plan to enforce section 1145 of this title in which a judgment
                       in favor of the plan is awarded, the court shall award the plan –
                       (A)       the unpaid contributions,

                       (B)       interest on the unpaid contributions,

                       (C)       an amount equal to the greater of--

                                 (i)    interest on the unpaid contributions, or

                                 (ii)   liquidated damages provided for under the plan in an amount not

                                        in excess of 20 percent (or such higher percentage as may be

                                        permitted under Federal or State law) of the amount determined

                                        by the court under subparagraph (A),

                       (D)       reasonable attorney’s fees and costs of the action, to be paid by the

                                 defendant, and

                       (E)       such other legal or equitable relief as the court deems appropriate.



TM: 571787 / 18110011 / 1/4/19                           -4-
         Case: 1:19-cv-00089 Document #: 1 Filed: 01/04/19 Page 5 of 6 PageID #:5



                                  For purposes of this paragraph, interest on unpaid
                                  contributions shall be determined by using the rate
                                  provided under the plan, or, if none, the rate prescribed
                                  under section 6621 of Title 26.

                                 STATUTORY AND CONTRACTUAL VIOLATIONS

            15.        The Pension Fund relies upon participating employers to self-report the work

 history of eligible employees. The self-reporting system requires participating employers to

 identify those employees for whom contributions are owed and requires the employers to

 identify the weeks worked by the covered employees. Based upon the employee work history

 reported by the employers, the Pension Fund bills the employers for contributions.

            16.        Based upon the employee work history reported to the Pension Fund by JLO for

 the period of February 25, 2018 through November 24, 2018, JLO has breached the provisions

 of ERISA, the collective bargaining agreement, the participation agreement, and the Trust

 Agreement by failing to pay all of the contributions (and interest due thereon) owed to the

 Pension Fund.

            17.        Despite demands that JLO perform its statutory and contractual obligations with

 respect to making contributions and interest payments to the Pension Fund, JLO has neglected

 and refused to pay the amounts that are due as a consequence of the conduct set forth in

 paragraph 16.

            18.        JLO owes the Pension Fund $40,805.56 for unpaid contributions (not including

 interest) for the period of February 25, 2018 through November 24, 2018 as a result of the

 conduct set forth in paragraph 16.

            WHEREFORE, Plaintiffs request the following relief:

            (a)        A judgment against Defendant in favor of the Pension Fund, pursuant to section

 502(g)(2) of ERISA, 29 U.S.C. § 1132(g)(2), for:



TM: 571787 / 18110011 / 1/4/19                           -5-
         Case: 1:19-cv-00089 Document #: 1 Filed: 01/04/19 Page 6 of 6 PageID #:6



                       (i)       the unpaid contributions owed to the Pension Fund based upon work

                                 history reported by Defendant;

                       (ii)      interest on the unpaid and untimely paid contributions computed and

                                 charged at the greater of (a) an annualized interest rate equal to two

                                 percent (2%) plus the prime interest rate established by JPMorgan Chase

                                 Bank, NA for the fifteenth (15th) day of the month for which the interest

                                 is charged, or (b) an annualized interest rate of 7.5%;

                       (iii)     an amount equal to the greater of interest on the unpaid contributions or

                                 liquidated damages of 20% of the unpaid contributions; and

                       (iv)      attorney’s fees and costs.

            (b)        Post-judgment interest computed and charged on the entire balance of the

 judgment at the greater of (i) an annualized interest rate equal to two percent (2%) plus the prime

 interest rate established by JPMorgan Chase Bank, NA for the fifteenth (15th) day of the month

 for which the interest is charged, or (ii) at an annualized interest rate of 7.5%, and with said

 interest to be compounded annually; and

            (c)        For such further or different relief as this Court may deem proper and just.


                                                               Respectfully submitted,

                                                               /s/ Matthew B. Wesley
                                                               Matthew B. Wesley (ARDC #6327766)
                                                               CENTRAL STATES FUNDS
                                                               Law Department
                                                               9377 W. Higgins Road, 10th Floor
                                                               Rosemont, Illinois 60018
                                                               847-777-4035
                                                               mwesley@centralstatesfunds.org




TM: 571787 / 18110011 / 1/4/19                           -6-
